Title: To Thomas Jefferson from Francis G. Whiston, 12 July 1821
From: Whiston, Francis G.
To: Jefferson, Thomas


            Dear Sir
            
              Fredericksburg
              12th July 1821
            
          I am unable to decide whether it is a trait of catholic superstition, or something more laudable, that has produced in my mind a strong admiration of those great and important events, which appear like promontories in the history of the world, and a second veneration for those who have been conspicuous instruments in their accomplishment; but whatever may be the source of this principle the operation of it is so powerful as to be extended to the minutest circumstance or vestage that bears the most distant connexion to the object of its regard.Under the influence of such a propensity you will not think it strange that I have collected a number of mementoes, of ancient, and modern greatness; nor will you be so much surprised at the liberty I have taken in addressing you, since it is to solicit an addition to my little cabinet of curiosities.I had no doubt but what you had in your possession a great number of letters written by Washington, Franklin, Adams, LaFayette, and Others of your illustrious friends with whom you were associated during the memorable revolution which procured  for us (your political sons,) the liberty and happiness with which we are now blessed.If you should not consider it a waste of these precious reliques to intrust a few of them to the care of a private individual, you would by forwarding them to me confer a favour that would always be had in grateful remembrance.I should have made this request a few weeks since when I had the pleasure of a short interview with you, had I not been prevented by the fear that I was about to ask too much, and should experience the mortification of a denial.With my ardent wishes that your declining days may be soothed by the benevolent hand of an almighty friend, and that your “end may be peace” I have the honour to subscribe myself Most respectfully Your Obt. hbl Servt
            
          Francis C. Whiston